            Case 1:18-mj-00170-SAB Document
                       IN THE UNITED STATES 24  Filed 06/02/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                          EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                    Case No. 1:18-mj-00170-SAB

                  Plaintiff,                 DEFENDANT’S STATUS REPORT
v.                                           ON UNSUPERVISED PROBATION

DREW MILLER,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits her status report on

unsupervised probation:

       Convicted of:                Operating a Motor Vehicle without a Valid Driver's License,
                                    in violation of 36 C.F.R. § 4.2; CVC § 12500
       Sentence Date:               August 1, 2019
       Review Hearing Date:         June 4, 2020
       Probation Expires On:        August 3, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number; and notify the Court of any material
       change in defendant’s economic circumstances that might affect defendant’s ability to pay the
       full financial obligation.

☒      Monetary Fines & Penalties in Total Amount of: $510 which Total Amount is made up of a
       Fine: $ 500; Processing Fee: $0; Special Assessment: $10.

☒      Payment schedule of $50.00 per month by the 15th of each month, commencing on August 30,
       2019, until paid in full.

☒      Community Service hours Imposed of: 25 hours

☐      Other Conditions:
        Case 1:18-mj-00170-SAB Document 24 Filed 06/02/20 Page 2 of 3
COMPLIANCE:

☐       Defendant has complied with and completed all conditions of probation described-above.

        Otherwise:

☒       Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
        being placed on probation by this Court.

                If so, describe arrest/charge/citation (location, court, date & offense):

☐       To date, Defendant has paid $

        ☐ If not paid in full when was last time payment:       Date:
                                                                Amount:
☐       To date, Defendant has performed        hours of community service.

☐       Compliance with Other Conditions of Probation:


GOVERNMENT POSITION:
☒       The Government agrees to the above-described compliance.

☐       The Government disagrees with the following area(s) of compliance:


DATED: June 1, 2020                                        /s/ Philip Tankovich
                                                           PHILIP TANKOVICH
                                                           Special Assistant United States Attorney

DEFENDANT’S REQUEST (OPTIONAL):

        Mr. Miller recently returned home after voluntarily spending several months in an alcohol abuse

rehabilitation treatment program based in Florida. He is also recently unemployed due to Coronavirus related

concerns. In light of this information, Mr. Miller respectfully requests additional time to complete the terms of

his probation. Mr. Miller asks:

        ☒       that the review hearing set for 6/4/2020 at 10:00 a.m.

                ☒       be continued to 7/23/2020 at 10:00 a.m.; or

                ☐       be vacated.

        ☐       that Defendant’s appearance for the review hearing be waived.



DATED: June 1, 2020                                        /s/ Matthew Lemke
                                                           MATTHEW LEMKE
                                                           Assistant Federal Defender
                                                           Attorney for Defendant



                                                      2 of 3
                                        ORDER
              Case 1:18-mj-00170-SAB Document 24 Filed 06/02/20 Page 3 of 3
         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☐      GRANTED. The Court orders that the Review Hearing set for _____________ at
                ________ be continued to _____ at 10:00 a.m.

         ☒      DENIED.




IT IS SO ORDERED.

Dated:       June 2, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
